DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.  The terminal disclaimer filed on 07/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10902152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

                                                            Allowable Claims3.   Claims 1 – 20 are pending and allowed.

Reasons for Allowance
4. The following is an examiner’s statement of reasons for allowance: Although the prior art of record teaches the features with respect to claims 1-7 and 11-24 as outlined in the parent non-final Office Action of 05/22/2020, none of the cited prior art teach or suggest, alone or in combination, the restricted functionality of the PIAR management application comprising one or more of: blocking creation of a PIAR, blocking activation of a PIAR, or terminating execution of a PIAR, and storing the PIAR restriction, wherein the PIAR management application stores information to block the restricted functionality, In particular, the present application contains the opposite features whereby, instead of restricting and terminating execution of a PIAR, the present invention allows for the creation, activation, and executing of a PIAR.  One of ordinary skill in the art before the effective filing date of the claimed invention would recognize features programmed to allow access can readily provide restrictions. 

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        07/08/2022


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491